PER CURIAM:
In this non-support proceeding brought under the Civil Procedural Support Law, Act of July 13, 1953, P.L. 431 Sec. 5 as amended 62 P.S. Sect. 2043.35(a), the complainant-appellee, Donna F. Worley, sought support for herself and four children. An award was made for the four children in the sum of $25.00 per week. No award was made for the complainant. One of the children was eighteen years of age, and although attending college, the award was not made to him as an aid to securing a college education.
This appeal raises the question of the propriety of his inclusion in the award. Upon the receipt of notice of this *110appeal, the lower court wrote an opinion in which it recognized its error in including the 18 year old child but stated had he not been included, the award would have been in the same amount.
Rather than, accept this statement from the lower court and eliminate the child improperly included, we believe the proper procedure is to remand the case to the lower court for further consideration, and it is so ordered.